Name: 2008/782/EC: Commission Decision of 7 October 2008 correcting Directive 2007/5/EC amending Council Directive 91/414/EEC to include captan, folpet, formetanate and methiocarb as active substances (notified under document number C(2008) 5583) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  marketing;  means of agricultural production;  information and information processing;  technology and technical regulations
 Date Published: 2008-10-09

 9.10.2008 EN Official Journal of the European Union L 268/31 COMMISSION DECISION of 7 October 2008 correcting Directive 2007/5/EC amending Council Directive 91/414/EEC to include captan, folpet, formetanate and methiocarb as active substances (notified under document number C(2008) 5583) (Text with EEA relevance) (2008/782/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/414/EEC of 15 July 1991 concerning the placing of plant protection products on the market (1), and in particular the second indent of the second subparagraph of Article 6(1) thereof, Whereas: (1) Commission Directive 2007/5/EC (2) contains an error which must be corrected, namely the value for a maximum level of an impurity of captan in its Annex. (2) It is necessary for that correction to take effect from the date of entry into force of Directive 2007/5/EC. This retroactive effect does not interfere with the rights of any individuals. (3) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 In the Annex to Directive 2007/5/EC in the column Purity of row 151 concerning captan, the third indent Carbon tetrachloride not more than 0,01 g/Kg is replaced by Carbon tetrachloride not more than 0,1 g/Kg. Article 2 This Decision shall apply from 1 October 2007. Article 3 This Decision is addressed to the Member States. Done at Brussels, 7 October 2008. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 230, 19.8.1991, p. 1. (2) OJ L 35, 8.2.2007, p. 11.